Case: 13-15072   Date Filed: 07/14/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15072
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:12-cv-00251-MTT



KAY YATES NEWBERRY,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (July 14, 2014)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-15072       Date Filed: 07/14/2014      Page: 2 of 4


       Kay Newberry appeals the district court’s order affirming the Social

Security Administration’s denial of her application for disability insurance benefits

under the Social Security Act, 42 U.S.C. § 405(g). Specifically, Newberry raises

two challenges to the finding of the Administrate Law Judge (ALJ) that she is not

disabled. First, she contends the ALJ failed to specify the weight he gave to the

opinion of Dr. Carlos Giron, Newberry’s pain specialist, or his reasons for

rejecting certain portions of Dr. Giron’s opinion. Second, Newberry contends the

ALJ failed to explain his reasons rejecting Newberry’s own testimony concerning

her pain or to specify which aspects of her testimony he rejected. Upon review, 1

we reject each of Newberry’s contentions and affirm the denial of her application.

       Newberry first contends the ALJ erred by failing to state with particularity

the weight given to the different medical opinions presented and his reasons for the

weights assigned. See Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987).

However, in evaluating Dr. Giron’s opinion, the ALJ explained that his opinion

was unsupported by other objective medical evidence in the record, which included

MRIs that revealed only mild or minimal spinal abnormalities and the absence of


       1
         In a Social Security appeal, we review the Commissioner’s decision to determine
whether it is supported by substantial evidence and based upon proper legal standards. Winschel
v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). “We may not decide the facts
anew, reweigh the evidence, or substitute our judgment for that of the Commissioner,” id.
(brackets and internal quotation marks omitted), and “[e]ven if the evidence preponderates
against the Commissioner’s findings, we must affirm if the decision reached is supported by
substantial evidence,” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158-59 (11th Cir.
2004) (internal quotation marks omitted).


                                               2
               Case: 13-15072     Date Filed: 07/14/2014    Page: 3 of 4


neurological abnormalities at Newberry’s most recent orthopedic consultative

examination. The ALJ also determined that Dr. Giron ordered a conservative

course of treatment, which belied his findings of severe limitations, and determined

that the evaluation of Dr. J.W. Spivey, a consultative examiner, was more

consistent with other evidence in the record, such as the routine activities

Newberry undertook in her daily life. See Harwell v. Heckler, 735 F.2d 1292,

1293 (11th Cir. 1984). These were sufficient reasons to explain the ALJ’s

treatment of Dr. Giron’s opinion.

      Newberry faults the ALJ for not explicitly assigning weight to every part of

Dr. Giron’s opinion and for not discussing Dr. Giron’s finding that Newberry

would need to lie down at times throughout a workday. However, “there is no

rigid requirement that the ALJ specifically refer to every piece of evidence in his

decision,” Dyer v. Barnhard, 395 F.3d 1206, 12011 (11th Cir. 2005), and even if

the ALJ erroneously failed to explicitly assign weight to and discuss every aspect

of Dr. Giron’s opinion, this error was harmless because it is still clear that the

ALJ’s rejection of the portions of Dr. Giron’s opinion that are inconsistent with the

ALJ’s ultimate conclusion was based on substantial evidence, see Diorio v.

Heckler, 721 F.2d 726, 728 (11th Cir. 1983) (classifying certain errors as harmless

in the context of the substantial-evidence standard).




                                           3
              Case: 13-15072     Date Filed: 07/14/2014   Page: 4 of 4


      Newberry’s second contention is that the ALJ failed to explain his rejection

of Newberry’s subjective accounts of her own pain. However, because the ALJ’s

credibility determination was sufficient for us to conclude that he considered

Newberry’s condition as a whole, the determination is sufficient. Dyer, 395 F.3d

at 1210. Although the ALJ’s explanation as to his adverse credibility

determination was terse, before making the finding he considered Newberry’s

activities of daily living, the frequency of her symptoms, the types and effects of

her medications, and her overall treatment history. Thus it is clear the ALJ

considered Newberry’s condition as a whole and that his determination of

Newberry’s credibility was based on substantial evidence.

      In sum, substantial evidence supports the ALJ’s finding as to Newberry’s

residual functional capacity and ability to perform limited sedentary work.

Consequently, we must affirm the denial of her application.

      AFFIRMED.




                                          4